TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00021-CV



                                      In re Steven Paul Wilson


                         ORIGINAL PROCEEDING FROM LEE COUNTY



                              MEMORANDUM OPINION


                 Relator Steven Paul Wilson, an inmate proceeding pro se, has filed a petition

for writ of mandamus relating to a lawsuit that he had earlier filed in the 335th District Court of

Lee County.1 In his petition, Wilson asks this Court to: (1) compel the district court to vacate its

order granting court reporter Wendy L. Kirby’s motion to quash a subpoena duces tecum filed by

Wilson against Kirby in the underlying suit; (2) compel Kirby to comply with the discovery request;

(3) compel Lee County Attorney Martin Placke to comply with a similar discovery request; and

(4) compel Lee County Sheriff Rodney Meyers to accept service of a discovery request.

                 As an initial matter, this Court’s mandamus jurisdiction is expressly limited to:

(1) writs against a district court judge or county court judge in this Court’s district, and (2) all writs

necessary to enforce our jurisdiction.2 Wilson has failed to show that the issuance of a writ against

Kirby, Placke, or Meyers is necessary to enforce this court’s jurisdiction. Accordingly, we do not

have mandamus jurisdiction over those individuals.

        1
        In the underlying suit, the district court entered a no-evidence summary judgment against
Wilson, which he has appealed. That appeal, which has been separately docketed under appellate
cause number 03-14-00553-CV, remains pending at this time.
        2
            See Tex. Gov’t Code § 22.221.
                 We have jurisdiction to issue a writ of mandamus against the district court.3

However, such a writ will issue only to correct a trial court’s “clear abuse of discretion” or violation

of duty imposed by law where no “adequate” remedy by appeal exists.4 A clear abuse of discretion

occurs when the trial court’s decision is so arbitrary and capricious that it amounts to clear error.5

Here, the discovery that Wilson sought in his subpoena was an audio recording of an evidentiary

hearing held in an earlier habeas-corpus proceeding related to Wilson’s underlying convictions. At

the hearing on Kirby’s motion to quash, Kirby informed the district court that she had already

produced and filed a written transcript of that hearing, and the district court found that transcript to

be “sufficient” for purposes of the lawsuit that Wilson had filed. On this record, we cannot conclude

that the district court clearly abused its discretion in granting Kirby’s motion to quash Wilson’s

discovery request.6

                 The petition for writ of mandamus is denied.



                                                __________________________________________

                                                Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Filed: August 26, 2015




        3
            See id.
        4
            See Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992).
        5
            See id.
        6
         See Tex. R. Civ. P. 192.6(b); see also In re Alford Chevrolet-Geo, 997 S.W.2d 173, 181
(Tex. 1999) (explaining that trial court has “broad discretion” to “define the scope of discovery”).

                                                   2